                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN



RABBI ALEXANDER MILCHTEIN and
ESTER RIVA MILCHTEIN,

               Plaintiffs,

v.                                                                  Case No. 2:19-cv-1834

KELLY PETHKE, an individual, MARK
MERTENS, an individual, SARA WOITEL, an
individual,
            Defendants.


      COUNTY DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS
               ON THE GROUND OF QUALIFIED IMMUNITY


       NOW COME the Defendants, Mark Martens, Kelly Pethke, and Sara Woitel, by Deputy

Corporation Counsel Anne Berleman Kearney, and state as follows in support of their motion to

dismiss the remaining claims (Claim One, counts one, two, three and six) alleged against them

under Federal Rule of Civil Procedure 12(b)(6) as a matter of qualified immunity, which provides

defendants immunity from suit.

                                       INTRODUCTION

       Plaintiffs Rabbi Alexander Milchtein and Ester Riva Milchtein (the “Milchteins”) have

brought claims against the County Defendants under 42 U.S.C. § 1983 based on allegations

pertaining to their child D.M. Yet, it is not possible from those allegations to determine, what if

any, legal standards have been violated by County Defendants. That defeats the claims of plaintiffs

as a matter of qualified immunity, since qualified immunity exists to protect government actors




          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 1 of 9 Document 50
from liability where, as here, the County employees could not have determined whether their

actions were or were not a violation of plaintiffs’ constitutional rights.

                                           ARGUMENT

       A. County Defendants are Entitled to Qualified Immunity.

       County Defendants, who were acting consistent with their duties as governmental actors,

should have the benefit of qualified immunity where their discretionary actions did not—as an

objective matter—violate any ascertainable constitutional rights of D.M. To begin, it is important

to note that the statutory elements of 42 U.S.C. § 1983 contemplate the potential for qualified

immunity. As the United State Supreme Court explained in Imbler v. Pachtman, 424 U.S. 409

(1976), “s 1983 is to be read in harmony with general principles of tort immunities and defenses

rather than in derogation of them” and this includes qualified immunities. Id. at 418-19. Qualified

immunities have been afforded to police officers, for instance. Id. at 419. Qualified immunity has

been afforded to child welfare workers employed by governments. See, e.g., Sebesta v. Davis, 878

F.3d 226 (7th Cir. 2017). Qualified immunity should be afforded to the case manager County

Defendants in this suit as well.

       In its decision dated October 27, 2020, this Court waded through plaintiffs’ Claim One,

Counts One and Two, Three and Six to summarize allegations as to County Defendants of the

following:

       Claim One, Count One. County Defendants violated
       Plaintiffs’ rights to familial association, privacy, and
       procedural due process by removing, detaining, and
       continuing to detain D.M. without a protective custody
       warrant and failing to pursue or investigate Plaintiffs in a less
       intrusive manner.

       Claim One, Count Two: County Defendant Woitel violated
       Plaintiffs’ procedural due process rights when she sought a
       court order for an emergency hearing at which Plaintiffs were



                                         2
          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 2 of 9 Document 50
        not able to be heard.

        Claim One, Count Three: County Defendant Woitel violated
        Plaintiffs’ procedural due process rights by making several
        false and misleading statements to the state court.

        Claim One, Count Six: County Defendants violated Plaintiffs’
        First Amendment and substantive Due Process rights by
        disregarding their religious beliefs and preferences
        concerning D.M.’s religious upbringing.

See ECF No. 48 at 25-26. All of these counts are directed at County Defendants in their roles as

case managers and officers of the Court and it is in these roles that County Defendants should be

afforded qualified immunity.

        Counts One, Two and Three seemingly revolve around plaintiffs’ allegations of familial

relations in their raising of D.M. and assertions of corresponding rights. But the contours of this

“familial relations” or “raising a family” is not at all clear. Qualified immunity is afforded to

municipal actors when “their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982) (internal quotation omitted).

        Further, as the Seventh Circuit has explained in a number of cases, “the constitutional right

to familial integrity is not absolute; rather, it must be balanced against the state’s interest in

protecting children from abuse.” Siliven v. Indiana Dept. of Child Servs., 635 F.3d 921, 928 (7th

Cir. 2011); see also Brokaw v. Mercer County, 235 F.3d 1000, 1018-19 (7th Cir. 2000). The Court

has emphasized that “[b]alancing is notoriously difficult, when (as here) the factors on each side

of the balance do not lend themselves to easy measurement.” Sebesta, 878 F.3d at 233 (alteration

in original).

        In Sebesta, the Court concluded that qualified immunity was warranted for Department of

Children & Family Services employees because it could not be shown by plaintiff that “the alleged



                                         3
          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 3 of 9 Document 50
conduct was unlawful in the situation [they] confronted.” 878 F.3d at 235 (quotation omitted)

(alteration in original). Specifically, plaintiff could not sustain the burden of “showing a case ‘on

point or closely analogous’ that allows us to conclude that a reasonable government employee

would or should know that her conduct is unlawful.” Sebesta, 878 F.3d at 234 (quoting Boyd v.

Owen, 481 F.3d 520, 527 (7th Cir. 2007)). The plaintiff failed to show cases that meet the

“specificity criteria that the Supreme Court has established.” Id. Here, as was the situation with

the child welfare workers in Sebesta, there was not legal precedent that would have “alerted a

reasonable official [County Defendants] to the possibility that [their] conduct in the situation [they]

confronted was unlawful.” Id. (alteration added).

       This specificity criteria is crucial to a determination of what governmental officials need

to know for purposes of qualified immunity: “the right the official is alleged to have violated must

have been ‘clearly established’ in a more particularized, and hence more relevant, sense.”

Anderson v. Creighton, 483 U.S. 635, 640 (1987). This is “so that the ‘contours’ of the right are

clear to a reasonable official.” Reichle v. Howards, 566 U.S. 658, 665 (2012) (quoting Anderson,

483 U.S. at 640). To be clearly established, a right must be “one that is sufficiently clear that every

reasonable official would have understood that what he is doing violates that right.” Mullenix v.

Luna, 577 U.S. 7, 11 (2015) (internal quotation marks omitted). In this case, the level of generality

used by the plaintiffs in describing the wrongs sought to be righted are ones of extreme generality,

and County Defendants could not have been on notice that they were committing constitutional

wrongs where the courts have not spelled out what constitutes constitutional wrongs in this area

of familiar relations along with the asserted accompanying substantive due process violations. The

Court has rejected a generalized formulation: “We have repeatedly told courts . . . not to define

clearly established law at a high level of generality.” Id. at 12 (citation omitted). “The dispositive




                                         4
          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 4 of 9 Document 50
question is ‘whether the violative nature of particular conduct is clearly established.’” Mullenix,

577 U.S. at 12 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)).

       Plaintiffs cannot show that County Defendants’ “particular conduct” has been “clearly

established” to be “violative [in] nature.” Id. To be sure, there need not be a prior case exactly on

point. al-Kidd, 563 U.S. at 741. However, “‘existing precedent [must have] placed the statutory or

constitutional question beyond debate.’” City and County of San Francisco v. Sheehan, 575 U.S.

600, 135 S. Ct. 1765, 1774 (2015) (quoting al-Kidd, 563 U.S. at 741). There is no existing

precedent to put the constitutional question beyond debate.

       As to the familial rights that plaintiffs claim, in Meyer v. Nebraska, 262 U.S. 390, 399

(1923), the case to which plaintiffs cite in their complaint (ECF No. 1 at 52), the Supreme Court

observes that it “has not attempted to define with exactness the liberty thus guaranteed [by the

Fourteenth Amendment]. . . [w]ithout doubt, it denotes… the right of the individual to . . . establish

a home and bring up children.” This general statement from the Court does not establish what

conduct as violative as being “beyond debate.”

       Nor can Crowley v. McKinney, 400 F.3d 965, 968 (7th Cir. 2005), another case cited in the

complaint, be relied upon by plaintiffs to sustain their burden of providing precedent that County

Defendants’ conduct was “clearly established” as violating plaintiffs’ rights. This case, Crowley,

speaks only generally to the constitutional rights of parents in educating their children in the

context of the situation of a non-custodial divorced parent who sought a detailed level of

participation in his children’s education as a constitutional right, which right was not recognized

by the court. See 400 F.3d at 968-71. Indeed, the scope and level of detail of the constitutional

claim made by the father in Crowley would seem to be consistent with the scope and level of detail

asserted by plaintiffs as set out in their 100-page complaint, and the court’s rejection of the claim




                                         5
          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 5 of 9 Document 50
in Crowley would seem to show just how difficult it would be to determine the legal contours of a

right that was being violated. Thus, Crowley would support application of qualified immunity to

County Defendants’ actions.

       With respect to the claim of religious rights in Count One, Claim VI, plaintiffs again set

forth a general statement from Wisconsin v. Yoder, 406 U.S. 205, 213-15 (1972), a case which

discusses the balancing to be undertaken with the State’s compulsory need to educate and one’s

religious rights. There is no precedent-setting rule in that case that would discuss particular

conduct on the part of County Defendants that supposedly (as plaintiffs assert) “disregard[ed]

plaintiffs religious views” and allegedly then followed others’ views, which could constitute a

constitutional violation. Plaintiffs, too, make reference to Troxell v. Granville, 530 U.S. 57, 66

(2000) in their complaint with its statement that there is a “fundamental right of parents to make

decisions concerning the care, custody, and control of their children.” But from this statement the

Court in Troxell continues on to discuss the limitations to that right when, for instance, unfit parents

are involved. Id. at 68-69. Again, then, the statement of a general right in Troxell does not act as

the precedent needed to tell a reasonable officer (or worker) when particular conduct is violative

of a “clearly established” right. In plaintiffs’ case, for instance, there were concerns about

plaintiffs’ fitness in their treatment of D.M. and thus Troxell would seem to permit the County’s

“inject[ing] itself into the private realm of the family.” 530 U.S. at 68-69. Finally, to the extent

that plaintiffs challenge the constitutionality of Wis. Stat. § 48.57(1)(d), which they call the

“Religious Directive,” such a challenge is misplaced in this suit as against County Defendants

where that is more properly raised with the State of Wisconsin being involved.

        At bottom, plaintiffs’ allegations appear to be about claimed precipitous action on the part

of County Defendants with regard to D.M., even while also recognizing in their pleading that the




                                         6
          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 6 of 9 Document 50
issues of which they complain with regard to County Defendants were ones brought before state

judicial officers for their consideration. There are numerous allegations in plaintiffs’ complaint,

for instance, making clear that judicial officers were involved in determining “probable cause,”

“the need protect to prevent self-harm,” and why it was contrary to the welfare of D.M. to return

to plaintiffs’ home. This makes plaintiffs’ arguments of constitutional violations in Claim One

Counts Two and Three, supposedly connected to misleading statements, hard to reconcile given

the court review. (ECF No. 1 at ¶¶ 5, 162, 167-168, 173). Further, there are plaintiffs’ allegations

complaining of medical releases signed by County Defendants and protection, which also were

given in reliance on judicial officers’ decisions. (ECF No. 1 at id. and ¶¶ 36-38). This, too, makes

County Defendants’ particular conduct legally supported. The fact that judicial officers were

involved and considered these issues in conjunction with the actions of County Defendants

underscores that County Defendants could not have known that their conduct was violative of

plaintiffs’ rights.

        At best, in looking at the complained-of issues, plaintiffs can point to some sort of

balancing that is required of case workers or welfare workers—family togetherness versus rights

of protection to be afforded by the government—that supposedly should have been done

differently. See, e.g., Brokaw, 235 F.3d 1000. Inherent in any sort of balancing, however, is the

prospect that different factual circumstances will make for different determinations that cannot be

made on the basis of bright-line rules. As the Seventh Circuit explained in Sebesta, “[c]hild

welfare caseworkers are often called upon to make difficult decisions without the benefit of

extended deliberation.” 878 F.3d at 235 (citation omitted). There can be no doubt that this

balancing presents serious challenges for any worker in the area of child welfare to ascertain the

legal contours that might apply to their actions—including County Defendants. The balancing




                                          7
           Case 2:19-cv-01834-JPS Filed 11/30/20 Page 7 of 9 Document 50
challenges faced by workers such as County Defendant are far from the situation of “the plainly

incompetent or those who knowingly violate the law” who are not afforded qualified immunity.

White v. Pauly, -- U.S. --, 137 S. Ct. 548, 551 (2017) (citation omitted). Rather, for the County

Defendants, “the right’s contours were [not] sufficiently definite that any reasonable official in

[his] shoes would have understood that he was violating it.’” Sheehan, 135 S. Ct. at 1774 (quoting

Plumhoff v. Rickard, 572 U.S. 765, 778-79 (2014)) (emphasis added).

       Qualified immunity affords immunity from suit—to ensure that County Defendants do not

have to face the burdens of litigation, including discovery. See Ashcroft v. Iqbal, 556 U.S. 662,

671-72 (2009); see also Imbler, 424 U.S. at 431. County Defendants should have these protections

arising from qualified immunity where the decisions of care that they made were balanced ones;

made on knowledge of the specific facts before them; with no particularized notice that the conduct

was prohibited; and no precedent that would have categorized their conduct beyond debate as a

constitutional violation. The Milchteins’ claim and counts against the County Defendants should

be dismissed on grounds of qualified immunity.

                                        CONCLUSION

       For all of these reasons, the County Defendants, Mark Martens, Kelly Pethke and Sara

Woitel respectfully request that plaintiffs’ remaining claims (Claim One, Counts One, Two, Three,

and Six) against them be dismissed with prejudice.

       Dated at Milwaukee, Wisconsin this 30th day of November, 2020.

                                             MARGARET C. DAUN
                                             Milwaukee County Corporation Counsel

                                      By:    s/ Anne Berleman Kearney
                                             ANNE BERLEMAN KEARNEY
                                             Deputy Corporation Counsel
                                             State Bar No. 1031085




                                         8
          Case 2:19-cv-01834-JPS Filed 11/30/20 Page 8 of 9 Document 50
                                         Attorney for Defendants Mark Martens, Kelly
                                         Pethke, and Sara Woitel

P.O. Mailing Address:
Milwaukee County Office of Corporation Counsel
901 North Ninth Street, Room 303
Milwaukee, WI 53233
Telephone:    (414) 278-4432
Facsimile:    (414) 223-1249
Email: anne.kearney@milwaukeecountywi.gov




                                        9
         Case 2:19-cv-01834-JPS Filed 11/30/20 Page 9 of 9 Document 50
